 1

 2
                                                                             JUN 2 1 2019
 3

 4                                                                                       DEPU

 5
 6

 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10     UNITED STATES OF AMERICA,                   ) Case No. 8:i9-4g4-M
11                          Plaintiff,             )
12                          v.                         ORDER OF DETENTION AFTER
                                                       HEARING [Fed. R. Crim. P. 32.i(a)(6);18
i3     YOHAN NOE LOPEZ-ACOSTA,                         U.S.C. § 3143~a)~
i4                          Defendant.

i5
i6

i~            The defendant having been arrested in this District pursuant to a warrant issued

i8     by the United States District Court for the District of Nebraska for alleged violations of

i9     the terms and conditions of his/her supervised release; and

20            The Court having conducted a detention hearing pursuant to Federal Rule of

21     Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a),

22            The Court finds that:

23        A. (x) The defendant has not met his/her burden of establishing by clear and

24            convincing evidence that he/she is not likely to flee if released under 18 U.S.C.

25           § 3142(b)or (c). This finding is based on:family ties to Mexico; immigration

26           status; prior deportations suggests a lack ofamenability to supervision.

27 I
 1

 2           and

 3        B. (X)The defendant has not met his/her burden of establishing by clear and

 4           convincing evidence that he/she is not likely to pose a danger to the safety of any

 5           other person or the community if released under 18 U.S.C. § 3~42(b) or (c).
 6           This finding is based on: prior criminal history; nature ofpriorfederal

 7           conviction; immigration deportation/removal history and the instant
 8           allegations while on supervised release suggests lack ofamenability to

 9           supervision.
io           IT THEREFORE IS ORDERED that the defendant be detained pending further
11     revocation proceedings.
12

i3     Dated:                                                          ~~~~1 `'~-
                                                          ORABLE UTUMN D. SPAETH
i4                                                    United States Magistrate Judge

i5
i6
i~
i8
i9
20
21

22

23
24
25
26

27 I
                                                  2
